ALLOWANCE
 Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas McDonald on 11/03/2021.
Amend claims as follows:
1. 	(Currently Amended) An integrated combustor nozzle comprising:
	an inner liner segment, the inner liner segment having a first sealing surface and a second sealing surface circumferentially spaced apart from the first sealing surface;
	an outer liner segment disposed opposite the inner liner segment, the outer liner segment having a third sealing surface and a fourth sealing surface circumferentially spaced apart from the third sealing surface;
	a panel extending radially between the inner liner segment and the outer liner segment, the panel having a forward end, an aft end, a first side wall extending axially from the forward end to the aft end, and a second side wall opposite the first side wall and extending axially from the forward end to the aft end, the aft end defining a turbine nozzle having a trailing edge circumferentially offset from the forward end;
	wherein the inner liner segment extends axially between a first upstream end and a first downstream end extending axially beyond the trailing edge, each of the first sealing surface and the second sealing surface having an inner sealing surface forward end at the first upstream end circumferentially offset from an inner sealing surface aft end at the first downstream end, and wherein each respective sealing surface of the inner liner segment curves continuously from the inner sealing surface forward end to the inner sealing surface aft end; and 
	wherein the outer liner segment extends axially between a second upstream end and a second downstream end extending axially beyond the trailing edge, each of the third sealing surface and the fourth sealing surface having an outer sealing surface forward end at the second upstream end circumferentially offset from an outer sealing surface aft end at the second downstream, and wherein each respective sealing surface of the outer liner segment curves continuously from the outer sealing surface forward end to the outer sealing surface aft end.
7. 	(Currently Amended) An integrated combustor nozzle comprising:
an inner liner segment, the inner liner segment having a first sealing surface and a second sealing surface circumferentially spaced apart from the first sealing surface;
an outer liner segment disposed opposite the inner liner segment, the outer liner segment having a third sealing surface and a fourth sealing surface circumferentially spaced apart from the third sealing surface;
a panel extending radially between the inner liner segment and the outer liner segment, the panel having a forward end, an aft end, a first side wall extending axially from the forward end to the aft end, and a second side wall opposite the first side wall and extending axially from the forward end to the aft end, the aft end defining a turbine nozzle having a trailing edge circumferentially offset from the forward end:
wherein the inner liner segment extends axially between a first upstream end and a first downstream end extending axially beyond the trailing edge, each of the first sealing surface and the second sealing surface having an inner sealing surface forward end at the first upstream end circumferentially offset from an inner sealing surface aft end at the first downstream end, and wherein each respective sealing surface of the inner liner segment curves continuously from the inner sealing surface forward end to the inner sealing surface aft end;
wherein the outer liner segment extends axially between a second upstream end and a second downstream end extending axially beyond the trailing edge, each of the third sealing surface and the fourth sealing surface having an outer sealing surface forward end at the second upstream end circumferentially offset from an outer sealing surface aft end at the second downstream, wherein each respective sealing surface of the outer liner segment curves continuously from the outer sealing surface forward end to the outer sealing surface aft end: and
wherein the first sealing surface and the second sealing surface of the inner liner segment each define a seal slot having a depth, and wherein the depth of the seal slot of at least 
11.	(Currently Amended) A segmented annular combustor comprising:
a circumferential array of integrated combustor nozzles, each integrated combustor nozzle being identical;
wherein each of the integrated combustor nozzles comprises:
an inner liner segment, the inner liner segment having a first sealing surface and a second sealing surface circumferentially spaced apart from the first sealing surface;
an outer liner segment disposed opposite the inner liner segment, the outer liner segment having a third sealing surface and a fourth sealing surface circumferentially spaced apart from the third sealing surface;
a panel extending radially between the inner liner segment and the outer liner segment, the panel having a forward end, an aft end, a first side wall extending axially from the forward end to the aft end, and a second side wall opposite the first side wall and extending axially from the forward end to the aft end, the aft end defining a turbine nozzle having a trailing edge circumferentially offset from the forward end;
wherein the inner liner segment extends axially between a first upstream end and a first downstream end extending axially beyond the trailing edge, each of the first sealing surface and the second sealing surface having an inner sealing surface forward end at the first upstream end circumferentially offset from an inner sealing surface aft end at the first downstream end, and wherein each respective sealing surface of the inner liner segment curves continuously from the inner sealing surface forward end to the inner sealing surface aft end; and 
wherein the outer liner segment extends axially between a second upstream end and a second downstream end extending axially beyond the trailing edge, each of the third sealing surface and the fourth sealing surface having an outer sealing surface forward end at the second upstream end circumferentially offset from an outer sealing surface aft end at the second downstream, and wherein each respective sealing surface of the outer liner segment curves continuously from the outer sealing surface forward end to the outer sealing surface aft end.
Allowable Subject Matter
Claim 1, 3-5 and 7-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741